DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action in reply to the request for 14973451 amendment filed on 07/28/2022.
Claims 1, 8 and 15 are amended
Claim 1 – 20 are currently pending and have been examined.

Response to Arguments
Response to 103
The examiner states that the applicants’ argument is not persuasive. 
The examiner states that based upon the amended claim limitations and through further search and consideration, the examiner states that the existing prior arts still disclose the amended limitations. identifying, from the list of traveler cardholders capable of responding to the user query,  a first traveler cardholder, most likely to be capable of responding to the user query is taught by CLYNE. CLYNE  discloses of the limitation of identifying a first traveler card holder with regards to queries for search criteria.( para. 0426 and 0427) Further, the examiner states that the combination of STROCK still discloses the teachings of the first traveler card holder and the querying users are two different users and traveler can be different users. As such the combination of CLYNE / KATARIYA / STROCK was proper. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PG PUBS 20110264501 – Clyne et al. hereinafter CLYNE in view of US PG Pub 20060253428 – Katariya et al. hereinafter as KATARIYA in further view of US PG Pub 20040122736 – Strock et al. hereinafter as STROCK

Regarding Claim 1, 8 and 15:
CLYNE discloses:
 1. A computer-implemented method for identifying information providers based on user queries, said method implemented using a query matching computing device in communication with one or more memory devices, said method comprising: 
receiving, by the query matching computing device(correlator,327, device, para.0438), a user query(search, 0323) from a query capture application operating on a querying user device, wherein the query capture application(application, para. 0323) is configured to receive a user query(search, 0323)  via the querying user device of a querying user, and the user query includes a request for information regarding intended travel by the querying user(user, query, 327); (See ref at least at para. 323 – where in a query application programing interface is mentioned, 0327, 0340 – wherein the request for information is transmitted through API and para. 0029 – wherein advertisement is directed based upon the particular customer) the information requested by the querying user from one or more cardholders(cardholder, para. 0301) identifiable by the query matching computer device(correlator,327, device, para.0438) as having experience relevant(expertise, para. 0061) to the intended travel
processing, by the query matching computing device(correlator,327, device, para.0438), the user query to identify query travel characteristics( searches, para. 0098, 0099) associated with the request for information(result, para. 0100); See ref at least at fig. 1)
receiving a plurality of transaction data from an interchange network(payment processing system, para. 0503) in communication with the query matching computing device, wherein the plurality of transaction data is associated with a plurality of traveler cardholders; (See ref at least at fig 6 – 12)
identifying a plurality of past travel transactions from the plurality of transaction data based on a set of travel indicators associated with each past travel transaction, wherein each of the plurality of past travel transactions is associated with a corresponding one of the plurality of traveler cardholders, wherein each of the plurality of past travel transactions includes past travel characteristics; (See ref at least at para. 0231, 0271 – 276, 0283 and 0064 wherein spending events are historical events with transaction records use to predict the probability of something in the future)
applying, by the query matching computing device, (correlator,327, device, para.0438) a matching algorithm(correlation, para. 0040) to the plurality of the past travel transactions(history, para. 0066) and the user query to identify a list of the traveler cardholders as the one or more cardholders capable of responding to the user query, wherein the list is ranked (prioritize, para. 0033, 0039) according to a likelihood (likelihood, 0415) that the corresponding traveler cardholder is capable of responding to the user query; (See ref at least at para. 0057, and 0029)
identifying, from the list of traveler cardholders capable of responding to the user query,(para. 0057 and 0029, 0426 and 0427), a first traveler cardholder most likely(likelihood, 0415) capable of responding to the user query(para. 0057 and 0029), wherein the first traveler cardholder is associated with a first traveler cardholder user device(device, para. 472, 0478);
causing the request for information( from the user query(search, 0097) to be displayed on the first traveler cardholder user device to the first traveler cardholder;(Presented, para. 0100) 
receiving from the first traveler cardholder user device, a travel response(search result, para. 0100, travel based on transaction, para. 028, 0284) to the request for information(search query, para. 0097)  of the querying user(device, 0472, 0478)
causing, by the query matching computing device, the travel response(search result, para. 0100, travel based on transaction, para. 028, 0284) to the request for information (search query, para. 0097) from the first traveler cardholder user device(device, 0472, 0478) to be displayed on the querying user device.(device, 0472, 0478) 
CLYNE does not disclose:
causing the request for information from the user query to be displayed on the user device to prompt the user for a response; 221652-00562PATENT 
receiving a travel response to the request for information from the user device, wherein the travel response includes travel information in response to the user query and wherein the user response is input to the user device by the user  
causing, by the query matching computing device, the travel response to the request for information from the user device and the travel information to be displayed on the querying user device.  
 however KATARIYA teaches:
causing the request for information(search, para . 0022) from the user query(query, para. 0022) to be displayed on the user device to prompt the user for a response(prompt for question, para. 0022) ; 
receiving a travel response(retrieved information, para. 0026) to the request for information(search, para . 0022) from the user device, wherein the travel response(retrieved information, para. 0026)  includes travel information (wherein retrieved information can be improved relevance from the result of a user query feedback, para. 0026) in response to the user query and wherein the user response is input (prompt, para. 0022) to the user device (device, para. 0032) by the user  
causing, by the query matching computing device, the travel response (retrieved information, para. 0026) to the request for information from the user device and the travel information (wherein retrieved information can be improved relevance from the result of a user query feedback, para. 0026)  to be displayed on the querying user device.  (device, para. 0032)
It would be obvious to one of ordinary skill in the art to combine CLYNE with KATARIYA because CLYNE teaches of a first traveler cardholder and a first traveler card holder user device and teaches of explicitly requesting information for the user query, however does not explicitly teach of providing a prompting a user for a response but KATARIYA teaches of search results for user query and this would improve CLYNE by improving the search the results through a prompt for feedback regarding the results of the search. (Katariya - para. 0026 – wherein in conjunction with providing user query feedback, improve relevance of the retrieved results.)

CLYNE / KATARIYA does not disclose:
a first traveler cardholder is different from the querying user 
STROCK teaches:
a first traveler cardholder is different from the querying user(wherein the first traveler card holder and the querying user is an authorized user, para. 0069)

It would be obvious to one of ordinary skill in the art at the time of the invention to combine CLYNE / KATARIYA ‘s method of traveler cardholders to respond to user queries to utilize the ability of STROCK’s method of which the traveler cardholder and query user are different users such that the traveler cardholder is interpreted to be an authorized user under a main card holder account such that transactions that take place for other users are in the same account and access the same user interface and dashboard. This would allow STROCK method of disclosing an authorized user to full utilize CLYNE’s methods for determining travel holder’s requesting information this improve the user experience. (CLYNE para. 0184)

Regarding Claim 2, 9 and 16
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
2. The method of Claim 1, further comprising: identifying a query travel profile(profile, 0418)   associated with the user query, wherein the query travel profile(profile, 0418)   specifies a first set of logistical aspects of the query travel characteristics); identifying a past travel profile(profile, 0418)   associated with the plurality of past travel transactions, wherein the past travel profile specifies a second set of logistical aspects of each of the past travel transactions; and applying the matching algorithm(map, 0418)  to the plurality of past travel transactions(transactions, para. 0231) and the user query by identifying similarities between the query travel profile(profile, 0418)  and each past travel profile(profile, 0418). (See additionally para. 0231, 0271 – 276, 0283 and 0064 wherein spending events are historical events with transaction records use to predict the probability of something in the future)  

Regarding Claim 3, 10 and 17
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
3. The method of Claim 2, further comprising: identifying an overall purchase behavior associated with each traveler cardholder by analyzing all transaction data(spending profile analyzing, para. 0409) associated with each traveler cardholder; and defining each past travel profile based on the overall purchase behavior. (Behavior, 0403)

Regarding Claim 4, 11 and 18
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
4. The method of Claim 1, further comprising: identifying a query lifestyle profile associated with the user query, wherein the query lifestyle profile specifies a first set of lifestyle aspects of the query travel characteristics(VIP, 0278); identifying a past lifestyle profile (neighborhood, para. 0418) associated with the plurality of past travel transactions(cardholder behavior, 0417 and 0418), wherein the past lifestyle profile specifies a second set of lifestyle aspects((family, company, para. 0418) of each of the past travel transactions(transactions, para. 0231); and applying the matching algorithm(map, 0418) to the plurality of past travel transactions(map, para. 0418) and the user query by identifying similarities between the query lifestyle profile (profile, 0418) and each past lifestyle profile (profile, 0418).  

Regarding Claim 5, 12 and 19
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
5. The method of Claim 4, further comprising: identifying the query lifestyle profile by determining whether the query travel characteristics (aggregation, 0356) are associated with traveling with children( family level, 0356) or traveling without children( family level, 0356); and identifying the past lifestyle profile by determining whether the past travel profiles are associated with traveling without children. (family level, 0356) 

Regarding Claim 6, and 13
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
6. The method of Claim 4, further comprising: identifying the query lifestyle profile by determining a first spend amount (transaction spend, para. 0297) associated with the query travel characteristics; and identifying the past lifestyle profile by determining a second spend amount associated with the past travel profiles.(See ref at least at fig. 14 and para. 0297 – 0300)

Regarding Claim 7, 14 and 20
CLYNE / KATARIYA / STROCK discloses the limitations above:
CLYNE discloses:
7. The method of Claim 1, wherein the first traveler cardholder device includes a query response application that is configured to prompt the first traveler cardholder (cardholder, para. 0437) via the first traveler cardholder device to respond to the user query with the travel response, and wherein the method further comprises transmitting a reward incentive(para. 0293) to the query response application after the first traveler cardholder responds to the user query(para. 0426) with the travel response. (See ref at least at fig. 14 and para. 0293 and 0297 – 0301, 0437)

 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pubs 20110137716 – Reuthe – providing digital incentives including a digital incentives switch for matching transactions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681